Citation Nr: 0624541	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-22 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for lumbosacral strain claimed as a back 
condition.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing at the RO in March 2005.  
A transcript of the hearing is of record.  In December 2005, 
the Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in June 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits and applies to this remand.

In the December 2005 remand, the Board directed the RO to 
afford the veteran a VA examination to determine whether he 
has a current disability that is related to his service.  In 
December 2005, the RO scheduled the veteran for a VA 
examination in accordance with the December 2005 Board 
remand.  According to the January 2006 VA examination report, 
the examiner interviewed the veteran; however, the physician 
stated that he did not examine the veteran because he had the 
benefit of the veteran's July 28, 2005 compensation and 
pension examination report.

Unfortunately, the July 2005 compensation and pension 
examination report has not been associated with the claims 
folder.  The Court of Appeals for Veterans' Claims (Court) 
has held that VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the Board finds that a copy of the July 2005 VA compensation 
and pension examination report must be associated with the 
claims file and considered by the RO before the issue may be 
addressed on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims folder the veteran's July 
28, 2005, VA compensation and pension 
examination report and all of the 
veteran's VA treatment records from the 
Charleston, South Carolina VA medical 
center since February 2006, that are not 
currently of record.  All attempts to 
procure these records should be documented 
in the file.  If the RO cannot obtain 
these records, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that they are provided 
the opportunity to obtain and submit the 
records for VA review.

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

3.  The RO should adjudicate the merits of 
the claim based on all the evidence of 
record and all governing legal authority, 
including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of their 
decision, to include any further changes 
in the VCAA or other legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


